DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on January 27, 2022.
Currently, claims 1-2, 4-8, 10-13, and 15-23 are pending in the instant application, and claims 6-8, 10-11, and 15-17 are withdrawn as being drawn to nonelected inventions. Newly submitted claims 18-23 are directed to nonelected inventions/species. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Accordingly, claims 1-2, 4-5, and 12-13 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

   Maintained Objections/Rejections
Nucleotide and/or Amino Acid Sequence Disclosures
The instant specification remains objected to for containing sequence rule non-compliant subject matter for the reasons as set forth in the Office action mailed on October 13, 2021 and for the reasons set forth below. 
Applicant's arguments filed on January 27, 2022 have been fully considered but they are not persuasive. Applicant argues that “Figure 13E does not show sequences but rather a diagram to show how the m6A consensus motif can be determined” by pointing out paragraph 0018 of the specification. For the purpose of discussion, Figure 13E is reproduced below.

    PNG
    media_image1.png
    229
    263
    media_image1.png
    Greyscale

As shown above, Figure 13E clearly discloses nucleotide sequences having at least 10 specifically enumerated nucleotides. Applicant further argues that “GGAC” disclosed in paragraph 0078 “has only 4 nucleotides.” The examiner fails to understand the relevance of the disclosure in paragraph 0078 as the paragraph does not pertain to the entirety of consecutive nucleotides disclosed in Figure 13E.
Accordingly, this objection is maintained. 

Claim Rejections - 35 USC §103
Claims 1-2, 4-5, and 12-13 remain rejected under 35 U.S.C. 103 as being unpatentable over Batista et al. in view of Ruiz Altaba for the reasons as set forth in the Office action mailed on October 13, 2021 and for the reasons set forth below. 
Applicant's arguments filed on January 27, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because Batista does not teach any direct correlation between inhibition of NANOG and increased METTL3 and because Ruiz Altaba is silent regarding METTL3. In response, it is noted that there is no legal requirement that only a direct showing can render a claimed subject matter obvious under §103. In fact, the instant specification itself uses indirect evidence pertaining to in vivo model by using an inhibitor of METTL3, not an activator of METTL3. Now, note that for obviousness under §103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681. Also, note that a “person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR. International Co. v. Teleflex Inc., 550 US 398, 421, 82 USPQ2d 1385, at 1397 (U.S. Supreme Court, 2007). As such, a person of ordinary skill in the art who is “also a person of ordinary creativity, not an automaton” would have reasonably, if not absolutely, extrapolated the nexus between overexpression of METTL3 and reduction in Nanog in GBM stem cells based on the showing of increased Nanog in tumor cells lacking METTL3. Now, note that increased Nanog was known to contribute to self-renewal of glioblastoma stem cells thus an antagonist of Nanog was deemed to be therapeutically useful for treating GBM by reducing proliferative levels of GBM stem cells as explained in the last Office action. As such, the combined teachings of Batista and Ruiz Altaba are sufficient to render the instantly claimed subject matter prima facie obvious.
Applicant argues that the claims are not obvious because of “unexpected results” shown in Example 3 and Figure 15a. As an initial matter, it is noted that Figure 15a is not an experimental result generated by the instant co-inventors. Figure 15a merely graphically illustrates relationship between overall survival probability and the expression level of METTL3 “in the R2 French database”. See paragraph 0080 of the specification. Further, applicant did not provide any scientific rationale as to why the experimental results in Example 3 showing that overexpression of METTL3 reduces GSC self-renewal should be deemed “unexpected”. In fact, it was known in the prior art that absence of METTL3 leads to improved self-renewal in stem cells as taught by Batista, which would thus lead one of ordinary skill in the art to reasonably expect that METTL3 overexpression would result in reduced self-renewal in GSCs. As such, there is nothing really unexpected pertaining to the results disclosed in Example 3.
“Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.” (emphasis added). See MPEP §716.02.
Further, even if the results in Example 3 should be deemed really unexpected, the results using GSCs are not commensurate in scope with the claims that encompass any cancer species. Note that unexpected results must be “commensurate in scope with the degree of protection sought by the claimed subject matter.” In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). 
Accordingly, this rejection is maintained. 

 New Rejections Necessitated by IDS Submission
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method of treating a subject suffering from any cancer including lung cancer by overexpressing METTL3. 
The instant specification does not provide adequate written description support for the required structure-function correlation pertaining to overexpression of METTL3 and the function of treating the genus of cancer species. The specification at best provides direct evidence for anti-cancer function of METTL3 only in glioblastoma cells in vitro and indirect evidence for anti-tumor effects using METTL3 shRNA-treated GSC xenograft mouse model. Now, it was known in the art that “METTL3 promotes growth, survival, and invasion of human lung cancer cells.” See abstract of Lin et al. (Molecular Cell, 2016, 62:335-345, applicant’s citation). Hence, METTL3 was an art-recognized lung cancer-promoting factor, while the instant specification exemplifies an anti-cancer function of METTL3 in glioblastoma. As such, one of ordinary skill in the relevant art would reasonably conclude that the exact biological function of METTL3 cannot be known unless actually tested in specific cancer types in view of the conflicting and opposing roles (oncogene vs. tumor-suppressor) shown in two different types of cancer cells. Accordingly, the single cancer species, glioblastoma, disclosed in the instant specification cannot represent the entire genus of cancer that is to be treated by overexpressing METTL3.
In view of the foregoing, the instant specification fails to reasonably convey that the instant co-inventors had possession of the entire genus at the time of filing.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Giallourakis et al. (US 2016/0264934 A1, applicant’s citation) as further supported by Geula et al. (Science, 2015, 347:1002-1006, applicant’s citation).
Giallourakis teaches a method of “increasing or overexpressing METTL3” in stem cells, wherein METTL3 mRNA/protein “is capable of increasing m6A on RNA species” (emphasis added). See paragraphs 0211 and 0213.
Gaillourakis reports a “larger” teratoma tumor mass induced by Mettl3 KO cells injected into mice, wherein the Mettl3 KO teratomas “have markedly higher staining of proliferation marker Ki67 and ESC protein Nanog, which highlight the poorly differentiated cells”. Hence, Gaillourakis discloses that “inhibition of Mettle3 leads to insufficient m6A, which in turn leads to a block in ESC differentiation and persistence of a stem-like, highly proliferative state (i.e., mettl3 inhibition leads to self-renewal and proliferation of ESCs).” (emphasis added). See paragraph 0435.
Gaillourakis teaches that a vector is “a nucleic acid molecule capable of transporting another nucleic acid to which it has been linked” such that a vector provides “stable or transient expression of the encoded DNA.” See paragraph 0218.
Geula reports the following at page 1003: “WT and KO ESCs were injected into immunodeficient mice to generate mature teratomas. Mettl3-/- ESCs generated larger tumors…Disaggregation of dissected KO tumors demonstrated that >75% of their cells still expressed Oct4-GFP pluripotency reporter…The resistance to differentiation could be rescued by reconstitution with a WT Mettl3 transgenic allele” (emphasis added).
Geula demonstrates that Mettl3+/+ WT ESCs express m6A mRNAs at a significantly higher level than Mettl3-/- KO ESCs by a 196-fold (see Figure 1C) and reports that “Mettl3 ablation leads to near-complete depletion of m6A on mRNA” (emphasis added). See page 1003.
Although both Giallourakis and Geula consistently report larger, proliferative teratomas by inhibition of METTL3, and although Gaillourakis expressly teaches “overexpressing METTL3”, the cited prior art references do not expressly teach treating teratomas by overexpressing METTL3 in cancer stem cells. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to practice “increasing or overexpressing METTL3” in a subject having teratomas comprising administering a vector encoding METTL3, which “is capable of increasing m6A on RNA species”. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to provide sufficient m6A, thereby inducing cancer stem cell differentiation while inhibiting self-renewal and proliferation of cancer stem cells for treatment of teratomas, because expression of METTL3 was known to be “capable of increasing m6A on RNA species” as evidenced by the finding that “Mettl3 ablation leads to near-complete depletion of m6A on mRNA”, and because insufficient m6A caused by METTL3 inhibition was known to result in increased self-renewal and proliferation of stem cells that consequently lead to “larger tumors” in teratoma animal model as reported by both Gaillourakis and Geula. That is, since METTL3 inhibition was shown to lead to larger teratomas, a person of ordinary skill and also of ordinary creativity would have reasonably expected reduced tumor size when METTL3 is overexpressed. When overexpressing METTL3, one of ordinary skill in the art would have readily utilized an art-recognized nucleic acid expression and delivery carrier known as a vector in view of the prior art knowledge that a vector was known to be “capable of transporting another nucleic acid” for “stable or transient expression of the encoded DNA” as disclosed by Giallourakis. It would also have been obvious to one of ordinary skill in the art to administer the vector encoding METTL3 more than once, thus sequentially, in order to provide a greater anti-tumor effect in the subject.
Accordingly, claims 1-2, 5, and 12-13 taken as a whole would have been prima facie obvious before the effective filing date.

Conclusion
No claim is allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on October 28, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635